DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Regarding claim 1, line 5, “…the functionality marking programmer…” should be corrected to “…a functionality marking programmer…”. Regarding claim 1, line 9, “…the functionality marking display…” should be corrected to “…a functionality marking display…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessina et al. (2013/0030589) in view of Mosebrook et al. (5,982,103).

Regarding claim 1, Pessina teaches a faceplate (para [0036] The dimmer switch 110 comprises a faceplate 112 and a bezel 113 received in an opening of the faceplate) having programmable functionality markings (118; Fig 1; interface shown in Fig 2; para [0015] FIG. 3 is an example screenshot that may be provided on the wireless control device for programming the dimmer switch of the RF lighting control system of FIG. 1;) (term “programmable functionality marking” in light of specification and under BRI is interpreted as any type of indicator and reflects the state of the device. Specification describes many different/alternative forms of such “functionality markings” and one of them is described in para [0061]) for a switching device (110 of Fig 1, Fig 4 and 120 for Fig 2), comprises: an outside surface (see Fig 1 as illustrated below), and an inside surface (although not explicitly reflected in the Fig 1, it is obvious that faceplate 112 being a physical structure, it has an inside surface), wherein a circuit board (para [0062] a printed circuit board (not shown) of the dimmer switch 110); the functionality marking programmer (120; Fig 1), wherein a user uses the functionality marking programmer to designate the switching device to a specific functionality (para [0043] The dimmer switch 110 may be associated with (e.g., assigned to) the wireless control device 120, such that the wireless control device may transmit commands for controlling the intensity of the lighting load 104 or programming the dimmer switch 110) with a Fig 1; para [0062] The light emitting diodes 418 may be arranged to illuminate the status indicators 118 on the front surface of the dimmer switch 110) according to functionality marking programming instructions received from a functionality marking input interface (para [0058] FIG. 3 is an example screenshot 300 that may be provided on the wireless control device 120 upon entering the programming mode for programming the dimmer switch 110. Upon entering the programming mode, the wireless control device 120 may transmit a signal to the dimmer switch 110 to put the dimmer switch 110 into programing mode. While in programming mode, the wireless control device 120 may provide various options for allowing a user to select features to be programmed on the dimmer switch 110); the functionality marking display (Fig 1; para [0062] The light emitting diodes 418 may be arranged to illuminate the status indicators 118 on the front surface of the dimmer switch 110) installed on the outside surface of the faceplate (Fig 1; para [0036] The dimmer switch 110 may be wall-mounted in a standard electrical wallbox, or alternatively implemented as a table-top load control device. The dimmer switch 110 comprises a faceplate 112 and a bezel 113 received in an opening of the faceplate. … A plurality of visual indicators 118, e.g., light-emitting diodes (LEDs), may be arranged in a linear array on the left side of the bezel 113)), wherein the functionality marking display displays (para [0036] The visual indicators 118 are illuminated to provide visual feedback of the intensity of the lighting load 104)) one of the plurality of functionality markings of the switching device programmed by the functionality marking programmer (para [0036] A plurality of visual indicators 118, e.g., light-emitting diodes (LEDs), may be arranged in a linear array on the left side of the bezel 113. The visual indicators 118 are illuminated to provide visual feedback of the intensity of the lighting load 104.); and a control module having a processor (414; Fig 4) and a non-volatile memory (420; Fig 4) storing an operating system and computer executable instructions, when executed at the processor, the computer executable instructions cause the processor to: receive the functionality marking programming instructions from the user via the functionality marking input interface (para [0038] The optical signals may provide instructions for programming and/or adjusting the operating parameters (e.g., the low-end intensity and the high-end intensity) of the dimmer switch 110. For example, the optical signals may be used to configure the dimmer switch such that the dimmer switch 110 is operable to receive the RF signals 106 from the wireless control device 120 as will be described in greater detail below. The optical signals may also be used to control or program the lighting configurations of the dimmer switch 110. And, though embodiments described herein may be described with respect to using optical signals or other signals to program or control a dimmer switch from a wireless control device, such signals may be used to program or control any device that is capable of receiving instructions via such optical or other signals, such as shades, thermostats, plug-in devices, or the like); designate the functionality of the switching device with the functionality marking according to the functionality marking programming instructions received from the functionality marking input interface (para [0038] The optical signals may provide instructions for programming and/or adjusting the operating parameters (e.g., the low-end intensity and the high-end intensity) of the dimmer switch 110. For example, the optical signals may be used to configure the dimmer switch such that the dimmer switch 110 is operable to receive the RF signals 106 from the wireless control device 120 as will be described in greater detail below. The optical signals may also be used to control or program the lighting configurations of the dimmer switch 110. And, though embodiments described herein may be described with respect to using optical signals or other signals to program or control a dimmer switch from a wireless control device, such signals may be used to program or control any device that is capable of receiving instructions via such optical or other signals, such as shades, thermostats, plug-in devices, or the like. Para [0047] The wireless control device 120 may also program the settings (i.e., the operating parameters) of the dimmer switch 110 (e.g., when the dimmer switch is in programming mode). For example, the dimmer switch 110 may be a dimmer switch that may have a limited user interface (UI) or may not have any user interface. As such, the user interface of the wireless control device 120 may be used to program the dimmer switch 110. For example, various wireless communication links described herein, e.g., Wi-Fi signals, optical signals, near field communication (NFC) signals, or proprietary-protocol RF signals, may be used to program any of a number of programmable features provided by the dimmer switch 110. Such features may be selected via the wireless control device 120. For example, the wireless control device 120 may program the dimmer switch 110 with such features as protected or locked presets, high-end trim, low-end trim, adjustable delay, fade time, load type, performing communications via wireless communication modes (e.g., as described herein), or being compatible with different lamps. In addition, the wireless control device 120 may be operable to program the dimmer switch 110 to change between modes of operation, for example, between a switching mode, a dimming mode, and/or an electronic timer mode (i.e., a countdown timer mode). The programming signal may be a one-way or two-way serial communication with the dimmer switch 110); and display the programmed functionality marking of the switching device via the functionality marking display (118; Fig 1; 418; Fig 4; para [0036] A plurality of visual indicators 118, e.g., light-emitting diodes (LEDs), may be arranged in a linear array on the left side of the bezel 113. The visual indicators 118 are illuminated to provide visual feedback of the intensity of the lighting load 104 Fig 2; para [0055] The screenshot 200 includes a name field 210 for displaying a name of the lighting load 104 presently being controlled and an intensity field 212 for displaying the present intensity of the controlled lighting load 104).


    PNG
    media_image1.png
    875
    622
    media_image1.png
    Greyscale


Pessina fails to explicitly teaches wherein a circuit board is installed direclty on the inside surface of the faceplate; as claimed.
Mosebrook teaches a face plate (see illustrated Fig 1 below) for a switching device (Column 8, lines 66-67: At least one lighting control device 50) comprising: an outside surface (the exterior portion of element 50 in Fig 1 is construed as outside surface), and an inside surface (although not explicitly reflected in the Fig 1, it is obvious that faceplate being a physical structure, it has an inside surface), wherein a circuit board is installed on the inside surface of the face plate (Column 9, lines 57-67: The power and control board 506 includes a plurality of light emitting diodes which indicate the status of the affected lamp. A sub-bezel 508 is provided above the light emitting diodes and includes molded-in light-pipes 508A to transmit the light from each of the light emitting diodes externally of the device so that the light emitted by the light emitting diodes is visible to an operator of the device. Fig 2 shows detailed internal structure (top to the bottom) of the switching device).


    PNG
    media_image2.png
    777
    765
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    837
    573
    media_image3.png
    Greyscale


Regarding wherein the circuit board is installed directly on the inside surface of the faceplate; prior art fails to shows such “installed directly on the inside surface”.
However, it would have been a matter of design choice to install the circuit board directly on the inside surface OR indirectly because disclosure does not provided any benefit for installed directly vs indirectly using intermediate components. Further, providing either type of installation, would not change the operation of the device.

Regarding claim 2, Pessina teaches the faceplate for the switching device according to claim 1, wherein the circuit board comprises the control module, and the control module comprises the processor (414; Fig 4), and the non-volatile memory (Fig 4; para [0062] The controller 414 receives inputs from mechanical switches 416 that are mounted on a printed circuit board (not shown) of the dimmer switch 110, and are arranged to be actuated by the toggle actuator 114 and the intensity adjustment actuator 116. The controller 414 also controls light-emitting diodes 418, which are also mounted on the printed circuit board. The light emitting diodes 418 may be arranged to illuminate the status indicators 118 on the front surface of the dimmer switch 110, for example, through a light pipe structure (not shown). The controller 414 is also coupled to a memory 420 for storage of unique identifiers (e.g., the MAC address and the IP address) of the dimmer switch 110, the SSID and the SSID password of the wireless LAN, instructions for controlling the lighting load 104, programming instructions for communicating via a wireless communication link, or the like. The memory 420 may be implemented as an external integrated circuit (IC) or as an internal circuit of the controller 414. A power supply 422 generates a direct-current (DC) voltage V.sub.CC for powering the controller 414, the memory 420, and other low-voltage circuitry of the dimmer switch 110).

Regarding claim 3, Pessina teaches the faceplate for the switching device according to claim 2, wherein the control module is electrically coupled to the functionality marking programmer for receiving the functionality marking programming instructions (Fig 4), and the functionality marking display for displaying the programmed functionality marking (Fig 1; Fig 2).

Regarding claim 10, Pessina teaches the faceplate for the switching device according to claim 1, wherein the switching device comprises at least one of: a toggle switch (para [0036] a toggle actuator 114); a light sensing switch (para [0064] The dimmer switch 110 further comprises an optical module 440, such as an optical signal receiving circuit for example. The optical module 440 may be optically coupled to the optical receiver 119. The optical module 440 may be coupled to the optical receiver 119 on the front surface of the dimmer switch 110, for example, through a light pipe (not shown), such that the optical module 440 may receive the optical signals from the wireless control device 120 via the light pipe. For example, the optical module 440 may comprise a photodiode (not shown) that is responsive to the optical signals transmitted by the wireless control device 120. In addition, the photodiode of the optical module 440 may be controlled by the controller 414, so as to transmit optical signals to the wireless control device 120 (as will be described in greater detail below), for example.). (Note: claim recites “at least one of” which indicates the subject matter recited thereafter is in an alternative form. Prior art that teaches at least one, therefore it reads on the claim)

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessina et al. (2013/0030589) in view of Mosebrook et al. (5,982,103) as applied to claim 3 above, and further in view of Park (2016/0292563).

Regarding claim 4, Pessina and Mosebrook teaches the faceplate for the switching device as explained for claim 3 above.
Pessina and Mosebrook fails to teach wherein the plurality of functionality markings comprises at least one of: a plurality of signs shown on a display screen, wherein each of the plurality of signs represents one of the plurality of functionality markings; a plurality of symbols shown on a dial, wherein each of the plurality of symbols represents one of the plurality of functionality markings; a plurality of user-defined color patterns shown on a light emitting diode (LED) array, wherein each of the plurality of user-defined color patterns represents one of the plurality of functionality markings; and a 
Park teaches a smart ring comprising a user interface (117; Fig 1); wherein the user interface comprises plurality of functionality markings comprising at least one of: 
a plurality of signs shown on a display screen, wherein each of the plurality of signs represents one of the plurality of functionality markings (Fig 7A; para [0162] The first smart ring output interface 700a may be displaying, as in the non-limiting example illustrated by FIG. 7A, a meeting time and location. In various embodiments, the first smart ring output interface 700a may be a small display (e.g., 5 mm by 20 mm). The letters may be shown in sequence and the color may change to denote a different part of a word. The first smart ring output interface 700a may display additional texts such as the name of a sender, a message, time graphics, a combination thereof, and/or the like. The color of a text or graphics may change based on status (e.g., events, message, time left in meeting, and/or the like). In some embodiments, the content (e.g., the texts, graphics, light patterns, and/or the like) may be displayed by the first smart ring output interface 700a in response to or during a gesture. For example, the user may hold a first portion (e.g., a first touch area) of the first smart ring output interface 700a to trigger the content being displayed by the first smart ring output interface 700a. When the user releases the first portion, the first smart ring output interface 700a may cease to display the content.); a plurality of symbols shown on a dial, wherein each of the plurality of symbols represents one of the plurality of functionality markings Fig 7A; para [0162]); a plurality of user-defined color patterns shown on a light emitting diode (LED) array, wherein each of the plurality of user-defined color patterns represents one of the plurality of functionality markings (para [0088] The user interface 117 may include a user output device and a user input device. In some embodiments, the user output device may include any suitable device that provides a human-perceptible visible signal, audible signal, tactile signal, or any combination thereof, including, but not limited to a touchscreen, LCD, LED, CRT, light pipe, mirasol, plasma, or other suitable display screen, audio speaker or other audio generating device, combinations thereof, and the like. In one non-limiting example, the user output device of the user interface 117 may include a plurality of LEDs, each may be emit light of a same or different color. The sequence in which the LED emits light as well as the color of the LED may indicate different notifications or messages to the user, as described in more detail herein. Para [0122] The at least one light source 250 may include a light pipe, LED, or the like. The color (or combination of colors), lighting sequence, lighting pattern of the light source 250 may indicate separate output information to the user. For example, a change in color of one of LEDs of the light source 250 may indicate an event, message, time left in a meeting. The light source 250 may display binary or binary coded decimal (BCD) representing a number (e.g., a room number for a meeting). Each digit or letter may be color coded (e.g., based on resistor color code) to be displayed by light emitting devices of the light source 250. Thus, each color of the light source 250 may indicate a different digit. In another example, a combination of two or more LEDs of the light source 250 may indicate a particular person, event, or the like. The color, lighting sequence, and lighting pattern may be predetermined or set by the user via the user interface 127 of the primary device 120.). (Note: claim recites “at least one of” which indicates the subject matter recited thereafter is in an alternative form. Prior art that teaches at least one, therefore it reads on the claim)
It would have been obvious to one skilled in the art before the filing date of present application to have modified the switching device of Pessina and Mosebrook, to replaced/substituted the functionality marking display installed on the outside surface of the face plate with other type of display devices such that user can display a plurality of phrases, in order to yield predictable result of conveying information to the user such that user can easily understand.

Regarding claim 5, Pessina and Mosebrook teaches the faceplate for the switching device as explained for claim 4 above.
Pessina and Mosebrook fails to teach, wherein the plurality of signs comprises graphical signs of appliances, icons, alphanumerical phrases, words, and numbers; as claimed.
Park teaches the smart ring wherein the plurality of signs comprises alphanumerical phrases, words, and numbers (Fig 7A).
It would have been obvious to one skilled in the art before the filing date of present application to have modified the switching device of Pessina and Mosebrook, to replaced/substituted the functionality marking display installed on the outside surface of the face plate with other type of display devices such that user can display a plurality of 
Pessina, Mosebrook and Park fails to explicitly teach graphical signs of appliances, icons; as claimed.
First, the type of content being displayed is interpreted as “intended use” type of claim limitation. Further, it is well know that display device are capable of display different types of information in various forms, such as text, numbers, alphanumeric, icons, graphical signs,… such that user is easily able to identify the information. Thus it would have been obvious to one skilled in the art before the filing date of present application to have modified the user interface to display graphical signs of appliances, icons in order to yield predictable results of conveying information to the user such that user can easily understand.

Regarding claim 6, Pessina and Mosebrook teaches the faceplate for the switching device as explained for claim 3 above.
Pessina and Mosebrook fails to teach wherein the plurality of symbols comprises graphical symbols of appliances, alphanumerical phrases, words, and numbers; as claimed.
Park teaches the smart ring wherein the plurality of symbols comprises alphanumerical phrases, words, and numbers (Fig 7A).
It would have been obvious to one skilled in the art before the filing date of present application to have modified the switching device of Pessina and Mosebrook, to replaced/substituted the functionality marking display installed on the outside surface of 
Pessina, Mosebrook and Park fails to explicitly teach graphical symbols of appliances; as claimed.
First, the type of content being displayed is interpreted as “intended use” type of claim limitation. Further, it is well know that display device are capable of display different types of information in various forms, such as text, numbers, alphanumeric, graphical symbols,… such that user is easily able to identify the information. Thus it would have been obvious to one skilled in the art before the filing date of present application to have modified the user interface to display graphical symbols of appliances in order to yield predictable results of conveying information to the user such that user can easily understand.

Regarding claim 7, Pessina teaches the faceplate for the switching device according to claim 6, wherein the functionality marking display comprises at least one of: the LED array (118; Fig 1).
Pessina and Mosebrook fails to teach, wherein the functionality marking display comprises at least one of: the display screen, wherein the display screen comprises at least one of an LED display screen, a liquid crystal display (LCD) screen, and an LED touchscreen display, and a LCD touchscreen display, the display screen displays the plurality of signs, and each of the plurality of signs represents one of the plurality of functionality markings; the dial, wherein the dial comprises the plurality of symbols, the 
Park teaches the smart ring wherein the functionality marking display comprises at least one of: the display screen, wherein the display screen comprises at least one of an LED display screen, a liquid crystal display (LCD) screen, and an LED touchscreen display, and a LCD touchscreen display (para [0088] The user interface 117 may include a user output device and a user input device. In some embodiments, the user output device may include any suitable device that provides a human-perceptible visible signal, audible signal, tactile signal, or any combination thereof, including, but not limited to a touchscreen, LCD, LED, CRT, light pipe, mirasol, plasma, or other suitable display screen, audio speaker or other audio generating device, combinations thereof, and the like), the display screen displays the plurality of signs, and each of the plurality of signs represents one of the plurality of functionality markings; the dial, wherein the dial comprises the plurality of symbols, the dial displays the plurality of symbols and each of the plurality of symbols represents one of the plurality of functionality markings; the LED array, wherein the LED array displays a plurality of user-defined colored patterns, and each of the user-defined colored patterns represents one of the plurality of functionality markings (para [0088] the user output device of the user interface 117 may include a plurality of LEDs, each may be emit light of a same or different color. The sequence in which the LED emits light as well as the color of the LED may indicate different notifications or messages to the user, as described in more detail herein. In another non-limiting example, the user output device of the user interface 117 may include a visual display device (e.g., a curved mirasol) across an external circumferential surface of the smart ring 110. In yet another non-limiting example, the user output device of the user interface 117 of each of two smart rings 110 may include a magnetic device (e.g., coils or the like) for notifying a user using magnetic attraction or repulsion, as described herein); and the multi-color LED, wherein the multi-color LED displays the plurality of user-defined distinctive colors, and each of the user-defined distinctive colors represents one of the plurality of functionality markings (para [0088] the user output device of the user interface 117 may include a plurality of LEDs, each may be emit light of a same or different color. The sequence in which the LED emits light as well as the color of the LED may indicate different notifications or messages to the user, as described in more detail herein. In another non-limiting example, the user output device of the user interface 117 may include a visual display device (e.g., a curved mirasol) across an external circumferential surface of the smart ring 110. In yet another non-limiting example, the user output device of the user interface 117 of each of two smart rings 110 may include a magnetic device (e.g., coils or the like) for notifying a user using magnetic attraction or repulsion, as described herein) (Note: claimed “represents one of the plurality of functionality markings” is interpreted as intended use type of claim 
It would have been obvious to one skilled in the art before the filing date of present application to have modified the switching device of Pessina and Mosebrook, to replaced/substituted the functionality marking display installed on the outside surface of the face plate with other type of display devices such that user can display a plurality of phrases, in order to yield predictable result of conveying information to the user such that user can easily understand.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessina et al. (2013/0030589).

Regarding claim 11, Pessina teaches a method of using a faceplate (para [0036] The dimmer switch 110 comprises a faceplate 112 and a bezel 113 received in an opening of the faceplate.) having programmable functionality markings (118; Fig 1; interface shown in Fig 2; para [0015] FIG. 3 is an example screenshot that may be provided on the wireless control device for programming the dimmer switch of the RF lighting control system of FIG. 1;) (term “programmable functionality marking” in light of specification and under BRI is interpreted as any type of indicator and reflects the state of the device. Specification describes many different/alternative forms of such “functionality markings” and one of them is described in para [0061]) for a switching device (110 of Fig 1, Fig 4 ; 120 for Fig 2), para [0058] FIG. 3 is an example screenshot 300 that may be provided on the wireless control device 120 upon entering the programming mode for programming the dimmer switch 110. Upon entering the programming mode, the wireless control device 120 may transmit a signal to the dimmer switch 110 to put the dimmer switch 110 into programing mode. While in programming mode, the wireless control device 120 may provide various options for allowing a user to select features to be programmed on the dimmer switch 110), functionality marking programming instructions (para [0038] The optical signals may provide instructions for programming and/or adjusting the operating parameters (e.g., the low-end intensity and the high-end intensity) of the dimmer switch 110. For example, the optical signals may be used to configure the dimmer switch such that the dimmer switch 110 is operable to receive the RF signals 106 from the wireless control device 120 as will be described in greater detail below. The optical signals may also be used to control or program the lighting configurations of the dimmer switch 110. And, though embodiments described herein may be described with respect to using optical signals or other signals to program or control a dimmer switch from a wireless control device, such signals may be used to program or control any device that is capable of receiving instructions via such optical or other signals, such as shades, thermostats, plug-in devices, or the like. Para [0047] The wireless control device 120 may also program the settings (i.e., the operating parameters) of the dimmer switch 110 (e.g., when the dimmer switch is in programming mode). For example, the dimmer switch 110 may be a dimmer switch that may have a limited user interface (UI) or may not have any user interface. As such, the user interface of the wireless control device 120 may be used to program the dimmer switch 110. For example, various wireless communication links described herein, e.g., Wi-Fi signals, optical signals, near field communication (NFC) signals, or proprietary-protocol RF signals, may be used to program any of a number of programmable features provided by the dimmer switch 110. Such features may be selected via the wireless control device 120. For example, the wireless control device 120 may program the dimmer switch 110 with such features as protected or locked presets, high-end trim, low-end trim, adjustable delay, fade time, load type, performing communications via wireless communication modes (e.g., as described herein), or being compatible with different lamps. In addition, the wireless control device 120 may be operable to program the dimmer switch 110 to change between modes of operation, for example, between a switching mode, a dimming mode, and/or an electronic timer mode (i.e., a countdown timer mode). The programming signal may be a one-way or two-way serial communication with the dimmer switch 110); designating, by a functionality marking programmer, one of a plurality of functionality markings to the switching device according to the functionality marking programming instructions received from the functionality marking input interface (para [0038] The optical signals may provide instructions for programming and/or adjusting the operating parameters (e.g., the low-end intensity and the high-end intensity) of the dimmer switch 110. For example, the optical signals may be used to configure the dimmer switch such that the dimmer switch 110 is operable to receive the RF signals 106 from the wireless control device 120 as will be described in greater detail below. The optical signals may also be used to control or program the lighting configurations of the dimmer switch 110. And, though embodiments described herein may be described with respect to using optical signals or other signals to program or control a dimmer switch from a wireless control device, such signals may be used to program or control any device that is capable of receiving instructions via such optical or other signals, such as shades, thermostats, plug-in devices, or the like. Para [0047] The wireless control device 120 may also program the settings (i.e., the operating parameters) of the dimmer switch 110 (e.g., when the dimmer switch is in programming mode). For example, the dimmer switch 110 may be a dimmer switch that may have a limited user interface (UI) or may not have any user interface. As such, the user interface of the wireless control device 120 may be used to program the dimmer switch 110. For example, various wireless communication links described herein, e.g., Wi-Fi signals, optical signals, near field communication (NFC) signals, or proprietary-protocol RF signals, may be used to program any of a number of programmable features provided by the dimmer switch 110. Such features may be selected via the wireless control device 120. For example, the wireless control device 120 may program the dimmer switch 110 with such features as protected or locked presets, high-end trim, low-end trim, adjustable delay, fade time, load type, performing communications via wireless communication modes (e.g., as described herein), or being compatible with different lamps. In addition, the wireless control device 120 may be operable to program the dimmer switch 110 to change between modes of operation, for example, between a switching mode, a dimming mode, and/or an electronic timer mode (i.e., a countdown timer mode). The programming signal may be a one-way or two-way serial communication with the dimmer switch 110); and displaying, by a functionality marking display (Fig 1; para [0062] The light emitting diodes 418 may be arranged to illuminate the status indicators 118 on the front surface of the dimmer switch 110) (Note: term “functionality marking display” in light of specification and under BRI is interpreted as any type of indicator and reflects the state of the device. Specification describes many different/alternative forms in para [0064] and some other portions) on the faceplate, the programmed functionality marking of the switching device (118; Fig 1; 418; Fig 4; para [0036] A plurality of visual indicators 118, e.g., light-emitting diodes (LEDs), may be arranged in a linear array on the left side of the bezel 113. The visual indicators 118 are illuminated to provide visual feedback of the intensity of the lighting load 104 Fig 2; para [0055] The screenshot 200 includes a name field 210 for displaying a name of the lighting load 104 presently being controlled and an intensity field 212 for displaying the present intensity of the controlled lighting load 104).
Pessina fails to explicitly teach installing, by a user, the faceplate having programmable functionality markings on the switching device; as claimed.
Examiner takes official notice that it would have been a matter of design choice and obvious to install the faceplate having programmable functionality markings on the switching device, by a user OR having this installation performed in an automated .

Claims 12 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessina et al. (2013/0030589) as applied to claim 11 above, and further in view of Mosebrook et al. (5,982,103).

Regarding claim 12, Pessina teaches the method according to claim 11, wherein the face plate for the switching device comprises:
an outside surface (see Fig 1 as illustrated below), and an inside surface (although not explicitly reflected in the Fig 1, it is obvious that faceplate 112 being a physical structure, it has an inside surface), and a circuit board (para [0062] a printed circuit board (not shown) of the dimmer switch 110);
a functionality marking programmer, wherein the user uses the functionality marking programmer to designate the switching device to a specific functionality (para [0043] The dimmer switch 110 may be associated with (e.g., assigned to) the wireless control device 120, such that the wireless control device may transmit commands for controlling the intensity of the lighting load 104 or programming the dimmer switch 110) with a corresponding functionality marking according to the functionality marking programming instructions received from the functionality marking input interface (para [0037 According to an example embodiment of the present invention, the dimmer switch 110 may include an optical receiver 119. The optical receiver 119 may be used to receive optical signals from the wireless control device 120. Optical signals may be free-space optical communications or communications via physical connections. For example, free space optical communications may include communications via air, while physical optical communications may include communications via optical fiber cable or an optical transmission pipe. The optical signals may also be included in visible light, e.g., a flashing light, or non-visible light, e.g., infrared, spectrums]); and 
the functionality marking display installed on the outside surface of the face plate (Fig 1; para [0036] The dimmer switch 110 may be wall-mounted in a standard electrical wallbox, or alternatively implemented as a table-top load control device. The dimmer switch 110 comprises a faceplate 112 and a bezel 113 received in an opening of the faceplate. … A plurality of visual indicators 118, e.g., light-emitting diodes (LEDs), may be arranged in a linear array on the left side of the bezel 113) (Note: bezel 113 is received (= installed )in an opening of the faceplate and LED 118 are arranged (installed) on the bezel, thus it teaches functionality marking display installed on the outside surface of the face plate), wherein the functionality marking display displays the functionality marking of the switching device programmed by the functionality marking programmer (para [0036] A plurality of visual indicators 118, e.g., light-emitting diodes (LEDs), may be arranged in a linear array on the left side of the bezel 113. The visual indicators 118 are illuminated to provide visual feedback of the intensity of the lighting load 104. para [0055] The screenshot 200 includes a name field 210 for displaying a name of the lighting load 104 presently being controlled and an intensity field 212 for displaying the present intensity of the controlled lighting load 104); and and a control module 414; Fig 4) and a non-volatile memory (420; Fig 4) storing an operating system and computer executable instructions, when executed at the processor, the computer executable instructions cause the processor to: receive the functionality marking programming instructions from the user via the functionality marking input interface (para [0038] The optical signals may provide instructions for programming and/or adjusting the operating parameters (e.g., the low-end intensity and the high-end intensity) of the dimmer switch 110. For example, the optical signals may be used to configure the dimmer switch such that the dimmer switch 110 is operable to receive the RF signals 106 from the wireless control device 120 as will be described in greater detail below. The optical signals may also be used to control or program the lighting configurations of the dimmer switch 110. And, though embodiments described herein may be described with respect to using optical signals or other signals to program or control a dimmer switch from a wireless control device, such signals may be used to program or control any device that is capable of receiving instructions via such optical or other signals, such as shades, thermostats, plug-in devices, or the like); designate the functionality of the switching device with the functionality marking according to the functionality marking programming instructions received from the functionality marking input interface (para [0038] The optical signals may provide instructions for programming and/or adjusting the operating parameters (e.g., the low-end intensity and the high-end intensity) of the dimmer switch 110. For example, the optical signals may be used to configure the dimmer switch such that the dimmer switch 110 is operable to receive the RF signals 106 from the wireless control device 120 as will be described in greater detail below. The optical signals may also be used to control or program the lighting configurations of the dimmer switch 110. And, though embodiments described herein may be described with respect to using optical signals or other signals to program or control a dimmer switch from a wireless control device, such signals may be used to program or control any device that is capable of receiving instructions via such optical or other signals, such as shades, thermostats, plug-in devices, or the like. Para [0047] The wireless control device 120 may also program the settings (i.e., the operating parameters) of the dimmer switch 110 (e.g., when the dimmer switch is in programming mode). For example, the dimmer switch 110 may be a dimmer switch that may have a limited user interface (UI) or may not have any user interface. As such, the user interface of the wireless control device 120 may be used to program the dimmer switch 110. For example, various wireless communication links described herein, e.g., Wi-Fi signals, optical signals, near field communication (NFC) signals, or proprietary-protocol RF signals, may be used to program any of a number of programmable features provided by the dimmer switch 110. Such features may be selected via the wireless control device 120. For example, the wireless control device 120 may program the dimmer switch 110 with such features as protected or locked presets, high-end trim, low-end trim, adjustable delay, fade time, load type, performing communications via wireless communication modes (e.g., as described herein), or being compatible with different lamps. In addition, the wireless control device 120 may be operable to program the dimmer switch 110 to change between modes of operation, for example, between a switching mode, a dimming mode, and/or an electronic timer mode (i.e., a countdown timer mode). The programming signal may be a one-way or two-way serial communication with the dimmer switch 110); and display the programmed functionality marking of the switching device via the functionality marking display (118; Fig 1; 418; Fig 4; para [0036] A plurality of visual indicators 118, e.g., light-emitting diodes (LEDs), may be arranged in a linear array on the left side of the bezel 113. The visual indicators 118 are illuminated to provide visual feedback of the intensity of the lighting load 104 Fig 2; para [0055] The screenshot 200 includes a name field 210 for displaying a name of the lighting load 104 presently being controlled and an intensity field 212 for displaying the present intensity of the controlled lighting load 104).

    PNG
    media_image1.png
    875
    622
    media_image1.png
    Greyscale


Mosebrook teaches a method of using a face plate (see illustrated Fig 1 below) for a switching device (Column 8, lines 66-67: At least one lighting control device 50) comprising: an outside surface (the exterior portion of element 50 in Fig 1 is construed as outside surface), and an inside surface (although not explicitly reflected in the Fig 1, it is obvious that faceplate being a physical structure, it has an inside surface), wherein a circuit board is installed (term “installed” under BRI is interpreted as having some connection between two elements including indirect connection) on the inside surface of the face plate (Column 9, lines 57-67: The power and control board 506 includes a plurality of light emitting diodes which indicate the status of the affected lamp. A sub-bezel 508 is provided above the light emitting diodes and includes molded-in light-pipes 508A to transmit the light from each of the light emitting diodes externally of the device so that the light emitted by the light emitting diodes is visible to an operator of the device. Fig 2 shows detailed internal structure (top to the bottom) of the switching device).


    PNG
    media_image2.png
    777
    765
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    837
    573
    media_image3.png
    Greyscale


Regarding wherein the circuit board is installed directly on the inside surface of the faceplate; prior art fails to shows such “installed directly on the inside surface”.
However, it would have been a matter of design choice to install the circuit board directly on the inside surface OR indirectly because disclosure does not provided any benefit for installed directly vs indirectly using intermediate components. Further, providing either type of installation, would not change the operation of the device.

Regarding claim 13, Pessina teaches the method according to claim 12, wherein the circuit board comprises a control module, wherein the control module comprises the processor (414; Fig 4), and the non-volatile memory (Fig 4; para [0062] The controller 414 receives inputs from mechanical switches 416 that are mounted on a printed circuit board (not shown) of the dimmer switch 110, and are arranged to be actuated by the toggle actuator 114 and the intensity adjustment actuator 116. The controller 414 also controls light-emitting diodes 418, which are also mounted on the printed circuit board. The light emitting diodes 418 may be arranged to illuminate the status indicators 118 on the front surface of the dimmer switch 110, for example, through a light pipe structure (not shown). The controller 414 is also coupled to a memory 420 for storage of unique identifiers (e.g., the MAC address and the IP address) of the dimmer switch 110, the SSID and the SSID password of the wireless LAN, instructions for controlling the lighting load 104, programming instructions for communicating via a wireless communication link, or the like. The memory 420 may be implemented as an external integrated circuit (IC) or as an internal circuit of the controller 414. A power supply 422 generates a direct-current (DC) voltage V.sub.CC for powering the controller 414, the memory 420, and other low-voltage circuitry of the dimmer switch 110).

Regarding claim 14, Pessina teaches the method according to claim 13, wherein the control module is electrically coupled to the functionality marking programmer for receiving the functionality marking programming instructions, and the functionality marking display for displaying the programmed functionality marking (Fig 4; para [0062] The controller 414 receives inputs from mechanical switches 416 that are mounted on a printed circuit board (not shown) of the dimmer switch 110, and are arranged to be actuated by the toggle actuator 114 and the intensity adjustment actuator 116. The controller 414 also controls light-emitting diodes 418, which are also mounted on the printed circuit board. The light emitting diodes 418 may be arranged to illuminate the status indicators 118 on the front surface of the dimmer switch 110, for example, through a light pipe structure (not shown). The controller 414 is also coupled to a memory 420 for storage of unique identifiers (e.g., the MAC address and the IP address) of the dimmer switch 110, the SSID and the SSID password of the wireless LAN, instructions for controlling the lighting load 104, programming instructions for communicating via a wireless communication link, or the like. The memory 420 may be implemented as an external integrated circuit (IC) or as an internal circuit of the controller 414. A power supply 422 generates a direct-current (DC) voltage V.sub.CC for powering the controller 414, the memory 420, and other low-voltage circuitry of the dimmer switch 110)).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessina et al. (2013/0030589) as applied to claim 11 above, and further in view of Mosebrook et al. (5,982,103) as applied to claim 12 above, and further in view of Park (2016/0292563).

Regarding claim 15, Pessina and Mosebrook teaches the method as explained for claim 12 above.
Pessina and Mosebrook fails to teach wherein the plurality of functionality markings comprises at least one of: a plurality of signs shown on a display screen, wherein each of the plurality of signs represents one of the plurality of functionality markings; a plurality of symbols shown on a dial, wherein each of the plurality of symbols represents one of the plurality of functionality markings; a plurality of user-defined color patterns shown on a light emitting diode (LED) array, wherein each of the plurality of user-defined color patterns represents one of the plurality of functionality markings; and a plurality of user-defined distinctive colors shown on a multi-color LED, wherein each of 
Park teaches a smart ring comprising a user interface (117; Fig 1); wherein the user interface comprises plurality of functionality markings comprising at least one of: 
a plurality of signs shown on a display screen, wherein each of the plurality of signs represents one of the plurality of functionality markings (Fig 7A; para [0162] The first smart ring output interface 700a may be displaying, as in the non-limiting example illustrated by FIG. 7A, a meeting time and location. In various embodiments, the first smart ring output interface 700a may be a small display (e.g., 5 mm by 20 mm). The letters may be shown in sequence and the color may change to denote a different part of a word. The first smart ring output interface 700a may display additional texts such as the name of a sender, a message, time graphics, a combination thereof, and/or the like. The color of a text or graphics may change based on status (e.g., events, message, time left in meeting, and/or the like). In some embodiments, the content (e.g., the texts, graphics, light patterns, and/or the like) may be displayed by the first smart ring output interface 700a in response to or during a gesture. For example, the user may hold a first portion (e.g., a first touch area) of the first smart ring output interface 700a to trigger the content being displayed by the first smart ring output interface 700a. When the user releases the first portion, the first smart ring output interface 700a may cease to display the content.); a plurality of symbols shown on a dial, wherein each of the plurality of symbols represents one of the plurality of functionality markings (Fig 7A; para [0162]); a plurality of user-defined color patterns shown on a light para [0088] The user interface 117 may include a user output device and a user input device. In some embodiments, the user output device may include any suitable device that provides a human-perceptible visible signal, audible signal, tactile signal, or any combination thereof, including, but not limited to a touchscreen, LCD, LED, CRT, light pipe, mirasol, plasma, or other suitable display screen, audio speaker or other audio generating device, combinations thereof, and the like. In one non-limiting example, the user output device of the user interface 117 may include a plurality of LEDs, each may be emit light of a same or different color. The sequence in which the LED emits light as well as the color of the LED may indicate different notifications or messages to the user, as described in more detail herein. Para [0122] The at least one light source 250 may include a light pipe, LED, or the like. The color (or combination of colors), lighting sequence, lighting pattern of the light source 250 may indicate separate output information to the user. For example, a change in color of one of LEDs of the light source 250 may indicate an event, message, time left in a meeting. The light source 250 may display binary or binary coded decimal (BCD) representing a number (e.g., a room number for a meeting). Each digit or letter may be color coded (e.g., based on resistor color code) to be displayed by light emitting devices of the light source 250. Thus, each color of the light source 250 may indicate a different digit. In another example, a combination of two or more LEDs of the light source 250 may indicate a particular person, event, or the like. The color, lighting sequence, and lighting pattern may be predetermined or set by the user via the user interface 127 of the primary device 120.). (Note: claim recites “at least one of” which indicates the subject matter recited thereafter is in an alternative form. Prior art that teaches at least one, therefore it reads on the claim)
It would have been obvious to one skilled in the art before the filing date of present application to have modified the switching device of Pessina and Mosebrook, to replaced/substituted the functionality marking display installed on the outside surface of the face plate with other type of display devices such that user can display a plurality of phrases, in order to yield predictable result of conveying information to the user such that user can easily understand.

Regarding claim 16, Pessina and Mosebrook teaches the method as explained for claim 15 above.
Pessina and Mosebrook fails to teach, wherein the plurality of signs comprises graphical signs of appliances, icons, alphanumerical phrases, words, and numbers; as claimed.
Park teaches the smart ring wherein the plurality of signs comprises alphanumerical phrases, words, and numbers (Fig 7A).
It would have been obvious to one skilled in the art before the filing date of present application to have modified the switching device of Pessina and Mosebrook, to replaced/substituted the functionality marking display installed on the outside surface of the face plate with other type of display devices such that user can display a plurality of phrases, in order to yield predictable result of conveying information to the user such that user can easily understand.

First, the type of content being displayed is interpreted as “intended use” type of claim limitation. Further, it is well know that display device are capable of display different types of information in various forms, such as text, numbers, alphanumeric, icons, graphical signs,… such that user is easily able to identify the information. Thus it would have been obvious to one skilled in the art before the filing date of present application to have modified the user interface to display graphical signs of appliances, icons in order to yield predictable results of conveying information to the user such that user can easily understand.

Regarding claim 17, Pessina and Mosebrook teaches the method as explained for claim 16 above.
Pessina and Mosebrook fails to teach wherein the plurality of symbols comprises graphical symbols of appliances, alphanumerical phrases, words, and numbers; as claimed.
Park teaches the smart ring wherein the plurality of symbols comprises alphanumerical phrases, words, and numbers (Fig 7A).
It would have been obvious to one skilled in the art before the filing date of present application to have modified the switching device of Pessina and Mosebrook, to replaced/substituted the functionality marking display installed on the outside surface of the face plate with other type of display devices such that user can display a plurality of 
Pessina, Mosebrook and Park fails to explicitly teach graphical symbols of appliances; as claimed.
First, the type of content being displayed is interpreted as “intended use” type of claim limitation. Further, it is well know that display device are capable of display different types of information in various forms, such as text, numbers, alphanumeric, graphical symbols,… such that user is easily able to identify the information. Thus it would have been obvious to one skilled in the art before the filing date of present application to have modified the user interface to display graphical symbols of appliances in order to yield predictable results of conveying information to the user such that user can easily understand.

Regarding claim 18, Pessina teaches the method according to claim 17, wherein the functionality marking display comprises at least one of: the LED array (118; Fig 1).
Pessina and Mosebrook fails to teach, wherein the functionality marking display comprises at least one of: the display screen, wherein the display screen comprises at least one of an LED display screen, a liquid crystal display (LCD) screen, and an LED touchscreen display, and a LCD touchscreen display, the display screen displays the plurality of signs, and each of the plurality of signs represents one of the plurality of functionality markings; the dial, wherein the dial comprises the plurality of symbols, the dial displays the plurality of symbols and each of the plurality of symbols represents one of the plurality of functionality markings; the LED array, wherein the LED array displays 
Park teaches the smart ring wherein the functionality marking display comprises at least one of: the display screen, wherein the display screen comprises at least one of an LED display screen, a liquid crystal display (LCD) screen, and an LED touchscreen display, and a LCD touchscreen display (para [0088] The user interface 117 may include a user output device and a user input device. In some embodiments, the user output device may include any suitable device that provides a human-perceptible visible signal, audible signal, tactile signal, or any combination thereof, including, but not limited to a touchscreen, LCD, LED, CRT, light pipe, mirasol, plasma, or other suitable display screen, audio speaker or other audio generating device, combinations thereof, and the like), the display screen displays the plurality of signs, and each of the plurality of signs represents one of the plurality of functionality markings; the dial, wherein the dial comprises the plurality of symbols, the dial displays the plurality of symbols and each of the plurality of symbols represents one of the plurality of functionality markings; the LED array, wherein the LED array displays a plurality of user-defined colored patterns, and each of the user-defined colored patterns represents one of the plurality of functionality markings (para [0088] the user output device of the user interface 117 may include a plurality of LEDs, each may be emit light of a same or different color. The sequence in which the LED emits light as well as the color of the LED may indicate different notifications or messages to the user, as described in more detail herein. In another non-limiting example, the user output device of the user interface 117 may include a visual display device (e.g., a curved mirasol) across an external circumferential surface of the smart ring 110. In yet another non-limiting example, the user output device of the user interface 117 of each of two smart rings 110 may include a magnetic device (e.g., coils or the like) for notifying a user using magnetic attraction or repulsion, as described herein); and the multi-color LED, wherein the multi-color LED displays the plurality of user-defined distinctive colors, and each of the user-defined distinctive colors represents one of the plurality of functionality markings (para [0088] the user output device of the user interface 117 may include a plurality of LEDs, each may be emit light of a same or different color. The sequence in which the LED emits light as well as the color of the LED may indicate different notifications or messages to the user, as described in more detail herein. In another non-limiting example, the user output device of the user interface 117 may include a visual display device (e.g., a curved mirasol) across an external circumferential surface of the smart ring 110. In yet another non-limiting example, the user output device of the user interface 117 of each of two smart rings 110 may include a magnetic device (e.g., coils or the like) for notifying a user using magnetic attraction or repulsion, as described herein) (Note: claimed “represents one of the plurality of functionality markings” is interpreted as intended use type of claim limitations.). (Note: claim recites “at least one of” which indicates the subject matter 
It would have been obvious to one skilled in the art before the filing date of present application to have modified the switching device of Pessina and Mosebrook, to replaced/substituted the functionality marking display installed on the outside surface of the face plate with other type of display devices such that user can display a plurality of phrases, in order to yield predictable result of conveying information to the user such that user can easily understand.


Allowable Subject Matter
Claims 8, 9, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 8, prior art of record fails to teach the following claim limitations of “a functionality marking programming device having an application built-in, wherein the user uses the functionality marking programming device to select one of the plurality of signs displayed on a display screen of the functionality marking programming device, and sends functionality marking programming instructions over a connection to the functionality marking input interface of the faceplate to designate the switching device to one of the plurality of functionality markings; a functionality marking selection icon inside of a touch screen, wherein the user touches the functionality marking selection icon to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623